United States Court of Appeals
                        For the First Circuit


No. 09-2201

              COLLEGE OF DENTAL SURGEONS OF PUERTO RICO,

                         Plaintiff, Appellee,

                                  v.

         CONNECTICUT GENERAL LIFE INSURANCE COMPANY AND
               METROPOLITAN LIFE INSURANCE COMPANY,

                       Defendants, Appellants.

                         ___________________

                  TRIPLE-S MANAGEMENT, INC., ET AL.,

                        Defendants, Appellees.


                             ERRATA SHEET

     The opinion of this Court issued on October 22, 2009 is
corrected as follows:

     On page 3, line 9, change

     September 1, 2008 to

     September 1, 2009